Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, and 12-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Nishide (20070172104).
Regarding claim 1, Nishide discloses an image processing apparatus comprising: projection unit configured to generate first two-dimensional image data by applying a projection process to three-dimensional image data (fig. 28 and par. 146-147); 
acquisition unit configured to acquire a second parameter used in image processing based on a first parameter related to the projection process (par. 170-71, 184-188, sharpening based on image characteristics such as standard deviation); and 
image processing unit configured to generate second two-dimensional image data by applying the image processing to the first two-dimensional image data using the second parameter (189-190). 

Regarding claim 3, the image is formed and it is based on slice thickness as described in pars. 106.  
Regarding claim 4, see pars. 175-180 which shows both an overall and local standard deviation. 
Regarding claim 5, the pars. 194-211 which shows MIP image rendinging which includes dray summation and sharpening which must include adding high frequency components.  
Regarding claim 8, the process is repeated on many images and the rejection of claim 1 discloses that the multiple image processes are used.  
Regarding claim 9, see par. 220 which shows it is displayed.  Anything displayed has at least one display mode. 
Regarding claim 12, see pars. 183-187.
Regarding claims 13-15, see the rejection of claim 1. 

Regarding claim 17, see the rejection of claim 4.
Regarding claim 18, see the rejection of claim 2.
Regarding claims 19-21, see the rejection of claims 2-5.  
Regarding claims 22-23, see the rejection of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishide in view of Yamashita (20140369466).
Regarding claim 6, Nishide discloses MIP.  
Yamashita teaches dynamic range compression in an MIP system in pars. 20 and 35.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nishide the ability to have dynamic range compression in order reduce the storage requirements with minimal quality loss. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishide in view of Jerebko (20160035102).
Regarding claim 7, Nishide teaches MIP and adjusting weights in the rejection of claim 1.

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nishide the ability to compensate for slab thickness as taught by Jerebko in order to improve image quality. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide in view of Mielekamp (20100194750).
Regarding claim 2, see pars. 30-33, 37-40 and figure 3 of Mielekamp which teaches visualizing and rotating a slice image based on different modes. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nishide the ability to display the image and rotate it so the user can view the slice projection in different ways.  
Regarding claim 11, see the rejection of claim 10.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666